 1                   IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEVADA
 2
                                )
 3    THOMAS MOONEY,            )
                                )
 4                              )
                                )
 5                Plaintiff(s), )                     No. 2:17-cv-02191-JCM-DJA
                                )
 6    vs.                       )
                                )
 7    FIFE DERMATOLOGY, PC, )
      et al.,                   )
 8                              )
                                )
 9                Defendant(s). )
                                )
10
11                              SUBSTITUTION OF ATTORNEY
12
13    Thomas Mooney                     Plaintiff, hereby substitutes
                  (Name of Party)
14
       James P. Kemp / Kemp & Kemp
15                                          (New Attorney)

16   (Address):    7435 W. Azure Drive, Suite 110, Las Vegas, NV 89130
17
     (Telephone): 702-258-1183                         , as attorney of record in place and
18
19   stead of: Patrick S. Almonrode and Jason T. Brown / Brown, LLC
                                               (Present Attorney)
20
21   DATED: June 30, 2021
                                                                     (Signature of Party)
22
     I consent to the above substitution.
23
24   DATED:       June 29, 2021
                                                                    (Signature of Present Attorney)
25   ...
26   ...
27   ...
28                                                1                                                   6/95




                                                          Doc ID: 36d116318acebe5742074ee0c0aa67b92672a395
 1   I am duly admitted to practice in this District.
 2   Above substitution accepted.
 3   DATED:        July 1, 2021                           /s/ James P. Kemp
                                                             (Signature of New Attorney)
 4
 5
     Please check one:    X       RETAINED, or           APPOINTED BY THE COURT
 6
 7
                                          APPROVED:
 8
 9                 July 6, 2021
     DATED:
10                                                 UNITED STATES DISTRICT JUDGE
11                                                 UNITED STATES MAGISTRATE JUDGE

12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28                                             2                                               6/95




                                                     Doc ID: 36d116318acebe5742074ee0c0aa67b92672a395
